UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7833



JAMES R. EDGERTON,

                                              Plaintiff - Appellant,

          versus

FRANKLIN COUNTY JAIL; SHERIFF OF FRANKLIN
COUNTY; EARNEST H. SMITH, Chief Jailer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-327-5-H)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James R. Edgerton, Appellant Pro Se. Robert Harrison Sasser, III,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion to reconsider the magistrate judge's denial of Appel-

lant's motion to amend his complaint. Appellee has moved to dismiss
this appeal. We grant the motion and dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders. 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We grant the Appellee's motion and dismiss the appeal as

interlocutory. * Consequently, we also deny Appellant's petition for

review of an order. We deny Appellant's motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          DISMISSED




     *
      We also note that in addition to being interlocutory, this
appeal is also untimely. Fed. R. App. P. 4(a).

                                 2